Citation Nr: 1706671	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  02-12 916	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to April 29, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Oakland, California RO currently has jurisdiction in this case.

The Veteran appealed the denial of an increased rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling.  This issue was remanded by the Board for further development in February 2006, October 2007, and September 2009.  In an August 2010 decision, the Board granted the appeal and assigned a rating of 30 percent for the Veteran's PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 decision, the Court found that the Board failed to adjudicate the reasonably raised claim of entitlement to TDIU and remanded the matter for further proceedings consistent with the decision.

Subsequently, the Board remanded the TDIU claim in July 2012 for additional development.  In a May 2016 rating decision, the RO granted entitlement to TDIU, effective April 29, 2016, and in a concurrent Supplemental Statement of the Case (SSOC) denied entitlement to TDIU prior to that date.  As the foregoing grant of benefits for the period from April 29, 2016, represented a complete grant of the claim for that period, the claim has been recharacterized as listed above.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1969 to October 1971.

2.  On June 13, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


